Hammond, J.
The defendant contends that the ruling requested was refused solely upon the ground that R. L. c. 103, *136was not operative in the city of Boston and that the sole question upon this report is whether the statute was thus operative, and that, if it was, then the defendant, as to the items in dispute, should prevail.
The plaintiff, although now conceding that the statute was operative and that the trial judge was wrong in thinking otherwise, maintains that, even if the judge did refuse the ruling solely upon the ground stated by the plaintiff, still the ruling must stand if it can be sustained upon any ground.
We are of opinion that the plaintiff’s view as to the scope of the report is correct. The ruling requested was a general one, that, under the provisions of law as to the licensing of plumbers “and all existing statutes upon the subject,” the plaintiff could not recover for the items in dispute. The question raised by the report is whether upon the facts shown in the report the refusal to give this ruling was erroneous, or in other words, whether the request should have been given. The question before us therefore is whether the ruling of the judge was erroneous and not whether the reason he gave for his ruling was sound.
Upon this interpretation of the report the plaintiff contends that there is nothing upon the record to show that the work done was work subject to inspection as required by B. L. c. 103 (see §§ 1 and 8), and therefore that it is not shown to have been illegally done. In this contention the plaintiff is right. It is impossible to ascertain from this report, including the pleadings, whether the items in dispute were or were not for work requiring inspection. So far as St. 1907, c. 550, § 113, is concerned it does not appear that the plumber was unregistered, and so far as St. 1909, c. 536, §§ 2, 4, is concerned it does not appear that he did not have a certificate and so did not need to be licensed. Hence it does not appear that the action of the judge was erroneous or that the ruling requested should have been given.

Order dismissing report affirmed.